Fourth Court of Appeals
                               San Antonio, Texas
                                    February 17, 2015

                                   No. 04-14-00746-CV

                                ALAMO HEIGHTS ISD,
                                     Appellant

                                            v.

                                   Catherine CLARK,
                                        Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2009-CI-19821
                       Honorable Karen H. Pozza, Judge Presiding


                                     ORDER

       The Appellee’s Motion for Extension of Time to File Brief is GRANTED.       The
appellee’s brief is due on March 8, 2015. No further extensions.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of February, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court